

Exhibit 10.187 
 

--------------------------------------------------------------------------------

 



 
AMENDED AND RESTATED
 
MEMORANDUM OF UNDERSTANDING
 


 
This amended and restated memorandum of understanding  (the “Memorandum of
Understanding”) dated effective as of January 26, 2006 (the “Effective Date”)
sets forth the principal terms and conditions of transactions (collectively, the
“Transactions”) proposed to be consummated among Alaska DigiTel, LLC, an Alaska
limited liability company (“AKD”), all of the members of AKD, all of the members
of Denali PCS, LLC, an Alaska limited liability company (“Denali”), and General
Communication, Inc., an Alaska corporation (“GCI”).
 
 
Guiding Principles
 
AKD operates a wireless telecommunications business within the State of Alaska
and currently owns all of Pacificom Properties, LLC (“Properties”), an Alaska
limited liability company that owns AKD’s headquarters building subject to a
mortgage at Northrim Bank.
 
Denali, an Alaska limited liability company under common control with AKD, holds
additional spectrum capacity.
 
GCI desires to acquire 100% of the Denali membership interests and to contribute
such interests so acquired together with additional capital in exchange for AKD
Units (hereinafter defined) based upon an agreed equity value of AKD and Denali
of $26MM, in the aggregate.
 
This Memorandum of Understanding shall be binding on all parties hereto.
 
The Understandings
 
1.  
Pre-Closing Arrangements.

 
a.  
Within a commercially reasonable period of time following execution of this
Memorandum of Understanding, GCI and AKD will enter into an agreement (“Interim
Loan Agreement”) providing for secured loans (“Interim Capital Loans”) to be
advanced to AKD prior to the closing of the Transactions (the “Closing”) by GCI,
directly, or by a financial institution enhanced by GCI’s guaranty and to be
repaid upon the earlier of the funding of the credit facility described in
Section 8 below or [nine months from the first advance under the Interim Loan
Agreement], together with interest on the unpaid balance accruing at the same
rate as paid by GCI Holdings, Inc. on its then-outstanding senior credit
facility.  The Interim Capital Loans will not exceed $3MM and will be used for
capital improvements to be made by AKD as approved by GCI, which approval is not
to be unreasonably withheld or delayed.  GCI hereby approves the capital
improvements described on Annex A to be funded with the first draw upon the
Interim Capital Loans covering AKD’s capital improvement expenditures forecasted
through April 30, 2006.  The obligation to make advances pursuant to the Interim
Loan Agreement will terminate upon the Closing.  The Interim Loan Agreement and
the Interim Capital Loans will be subject to the prior approval of Co-Bank.  GCI
will use all reasonable efforts to assist AKD in obtaining any such approval
from Co-Bank.  AKD authorizes GCI and Co-Bank to have direct discussions for the
foregoing purposes.

 
b.  
In advance of the Closing:

 
i.  
The existing members of AKD will transfer all, except for a to-be-determined
nominal portion thereof (the “Nominal Interest Holders”), of their respective
membership interests in AKD to a to-be-formed limited liability company (“Parent
AKD”).

 
ii.  
Parent AKD will approve the modifications of AKD’s operating agreement in
accordance with the provisions of paragraph 3 below.  Following such
modifications, AKD will have only one class of membership interests having an
allocated value of $20MM, represented by 1999 units then issued to Parent AKD
and one (1) unit issued to Nominal Interest Holders.

 
iii.  
All cash and equivalents in which AKD has an interest on the day prior to the
Closing shall be distributed by AKD to Parent AKD and the Nominal Interest
Holders, as their interest may appear.

 
2.  
Transfer of Denali Membership Interests to GCI.  At the Closing, Denali’s
members will transfer to GCI all issued and outstanding Denali membership
interests in exchange for $6MM in readily available funds.  The transfers of
such interests, and/or the underlying spectrum license(s), will be subject to
all necessary regulatory approvals.

 
3.  
Reorganization of AKD.  At the Closing:

 
a.  
AKD will amend and restate its operating agreement (the “AKD Operating
Agreement”) to (i) provide that the interest of its members will consist of one
class of membership interests represented by units (the “AKD Units”), 1 (ii)
provide that all operating and capital distributions will be made to the members
in proportion to the number of AKD Units held by each member, and (iii) contain
such other terms and conditions to conform to this Memorandum of
Understanding.  AKD will continue to be taxed as a partnership for federal
income tax purposes.

 
b.  
Except for cash and equivalents, which will be distributed to AKD’s members in
advance of the Closing, AKD will retain at the Closing all of its assets
(including, without limitation, all real and personal property, tangibles and
intangibles, goods, contract rights, documents, instruments, general
intangibles, goodwill, equipment, machinery, inventory, copyrights, trademarks,
trade names, licenses, and its membership interests in Properties).

 
c.  
At Closing, AKD will retain and pay in accordance with the terms thereof all
Current Liabilities (defined below) and the indebtedness set forth on Annex
B.  AKD will have accounts receivable and other current assets (excluding cash
and its equivalents) (collectively, the “Current Assets”) expected to equal or
exceed accounts payable, accrued expenses, property taxes and other current
non-interest bearing obligations (collectively, the “Current
Liabilities”).  Exclusive of the Current Liabilities, the aggregate of all
interest bearing obligations owed by AKD and Properties is expected to
approximate $12,517,725, as detailed on Annex B hereto.

 
d.  
The applicable transaction documents shall provide for an adjustment in the
number of AKD Units to be issued to GCI pursuant to Section 4 below to the
extent that (i) the interest-bearing obligations of AKD are greater or less than
$12,517,725 as of the Closing date and/or (ii) the net working capital (Current
Assets less non-interest bearing liabilities) is greater or less than zero.

 
4.  
GCI Contributions.  At the Closing:

 
a.  
GCI will contribute $10MM in readily available funds to AKD’s capital in
exchange for 1,000 AKD Units.

 
b.  
GCI will contribute to AKD all of the Denali membership interests acquired
pursuant to Section 2 in exchange for 600 AKD Units.  Subsequent to Closing, AKD
will re-merge under FCC law and regulations the AKD spectrum and the Denali
spectrum capacity such that the combined spectrum effectively reconstitutes the
original FCC “A” block PCS 30 MHz spectrum, no longer disaggregated.

 
5.  
GCI’s Purchase of AKD Units.  At the Closing, GCI will, at the request of AKD,
purchase up to an additional 2,000 AKD Units from AKD at a price equal to $1MM
in readily available funds for each 100 AKD Units so acquired.  The proceeds
from the issuance of such additional AKD Units will be used by AKD to redeem an
equal number of AKD Units from Parent AKD and Nominal Interest Holders.2  If GCI
is requested to purchase more than an additional 1,350 AKD Units from AKD, GCI
will have the option to purchase all 2,000 AKD Units at the same $1MM in readily
available funds for each 100 AKD Units.  In the event GCI exercises such latter
option, then AKD will redeem all remaining AKD Units from Parent AKD and the
Nominal Interest Holders, GCI will thereafter own all issued and outstanding AKD
Units,  Sections 6 through 15 will be inoperative and of no further force or
effect and the Management Agreement between AKD and Poplar Associates LLC shall
be terminated without any cost or liability to AKD or GCI.

 
6.  
Formation of MBO-CO.

 
a.  
At Closing, AKD will grant a 6% interest in the future profits of AKD (as
adjusted pursuant to Section 6.c and Section 10 below, the “MBO-CO Profits
Interest”) to a limited liability company to be formed by certain members of AKD
senior management (“MBO-CO”).

 
b.  
AKD shall enter into a management agreement (“Management Agreement”) with MBO-CO
that is substantially similar to the existing management agreement between AKD
and Poplar Associates, LLC, with an initial 5 year term and automatic 1 year
renewal terms thereafter, unless either party gives written notice of
termination for material cause or without cause as long as such termination is
accompanied by payment of the Break-Up Fee.  The Management Agreement will
contain a break-up fee (the “Break-Up Fee”) that will be payable in the event
that the agreement terminates for any reason, or in the event that GCI exercises
a call option pursuant to Section 10.a below, or if AKD is sold to a party
unaffiliated with any AKD member.  The amount of the Break-Up Fee will equal
$1.8MM in readily available funds multiplied by the EBITDA Multiplier (as
defined below).  The existing management agreement between AKD and Poplar
Associates will be terminated without cost or liability to AKD, unless otherwise
approved by GCI in its sole discretion.

 
c.  
In the event that the Management Agreement terminates for any reason, GCI
exercises its call option pursuant to Section 10 below or if AKD is sold to a
party unaffiliated with any AKD member, then the amount of the MBO-CO Profits
Interest shall be adjusted to equal the amount obtained after multiplying 6% by
the applicable EBITDA Multiplier (subject to any adjustments specified in
Section 10).  By way of example, if the EBITDA Multiplier is equal to 1.5, then
the MBO-CO Profits Interest will represent a total of 9% in the future profits
of AKD following its formation.

 
d.  
The EBITDA Multiplier shall equal the quotient of (i) the earnings before
interest, taxes, depreciation and amortization of AKD determined in accordance
with U.S. generally accepted accounting principles (“EBITDA”) for the calendar
quarter in which GCI gives notice of its exercise of its call option, divided by
(ii) the forecasted amount of EBITDA for the same quarter as set forth in Annex
C hereto; provided, that if such calculation yields a number lower than one, the
EBITDA Multiplier will equal one, and if such calculation yields a number higher
than two, the EBITDA Multiplier will equal two.  If it is determined that the
managers have taken any extraordinary actions not in the ordinary course of
business or consistent with past practice (and which actions have not been
approved by a unanimous consent of the AKD Board) for the purpose of increasing
EBITDA for any particular calendar quarter with respect to which the EBITDA
Multiplier is calculated, then appropriate adjustments will be made to EBITDA
for such quarter in order to negate the impact of such extraordinary
actions.  Notwithstanding the foregoing, the parties shall mutually negotiate
any appropriate adjustment to the EBITDA Multiplier to negate the impact of any
extraordinary costs incurred in such period for AKD Board, such as for approved
marketing costs and/or integration activities.

 
7.  
AKD Governance.

 
a.  
AKD will be governed by a board of managers (the “AKD Board”) that will operate
in a manner that is the functional equivalent of a corporate board of
directors.  The AKD Board will consist of between 4 and 8 members.  The parties
agree that AKD shall comply with any requirement for independent board member(s)
under the Sarbanes-Oxley Act, which may arise because of GCI’s ownership of AKD
Units.

 
b.  
GCI will have the right to designate one person to serve on the AKD
Board.  Parent AKD will have the right to designate up to seven persons to serve
on the AKD Board.  GCI’s board member shall have the right to have a GCI
employee or agent accompany him/her to meetings, to serve in an advisory
capacity.

 
c.  
Each year the AKD Board will approve the annual AKD operating and capital budget
including the types of equipment to be purchased and implemented into the AKD
network.  Such actions will require unanimous approval, not to be unreasonably
withheld or delayed.

 
d.  
GCI will have customary minority protection rights, including but not limited to
the right to approve any new businesses, acquisitions, dispositions, mergers,
admission of new members, distribution of new units, capital calls, debt
incurrence, related party transactions, winding up or dissolution of AKD,
amendment of the AKD Operating Agreement, annual operating and capital budgets,
bankruptcy, redemption of AKD Units or extraordinary distributions thereon, or
change in the organizational form of AKD.

 
e.  
To the extent that the GCI interests in AKD exceed any allowable control
requirements for ownership of wireless carriers under any agreement or
understanding to which GCI may be bound, the AKD Operating Agreement will
include curative provisions regarding voting and economic interests.

 
8.  
AKD Refinancing.  As soon as practicable after the Closing, but not more than 90
days after the Closing, AKD will refinance its obligations (except as set forth
in Section 3.c) with a lender and upon terms and conditions which shall require
unanimous approval of the AKD Board, which shall not be unreasonably withheld or
delayed.  GCI shall agree to provide reasonable cooperation with the AKD
Refinancing.  The senior facility will provide a term component and a revolving
line component aggregating no more than $15 million but sufficient to fund AKD’s
business plan as approved pursuant to Section 7.c.

 
9.  
Tax Distributions.  AKD shall make annual tax distributions to its members in
proportion to their respective ownership interests in AKD.

 
10.  
Call Options.

 
a.  
GCI.

 
i.  
Within eighteen months following the Closing, GCI will have the option to
purchase all AKD Units held by Parent AKD for the higher of (x) the Appraised
Unit Value (as defined in Section 10.a(iv), with such appraisal at Parent AKD’s
sole option and expense) as determined by an independent third party appraiser
in accordance with procedures to be specified in the AKD Operating Agreement, or
(y) the amount equal to Parent AKD’s initial capital account, as set forth in
the AKD Operating Agreement immediately following the Closing plus 15%
multiplied by that initial capital account amount (a “15% Coupon”).  Upon the
closing of such purchase and upon payment of only the applicable Break-Up Fee,
the MBO-CO Profits Interest shall be completely terminated and shall have no
additional value.

 
ii.  
After eighteen months but before the end of the thirtieth month following
Closing, GCI will have the option to purchase all AKD Units held by Parent AKD
for the higher of (x) the Appraised Unit Value as determined by an independent
third party appraiser in accordance with procedures to be specified in the AKD
Operating Agreement, or (y) the amount equal to Parent AKD’s initial capital
account, as set forth in the AKD Operating Agreement immediately following the
Closing plus a 15% Coupon.  Upon the closing of a purchase under subclause (x)
of this paragraph and upon payment of the applicable Break-Up Fee and the value
of the MBO-CO Profits Interest as determined in the appraisal, the MBO-CO
Profits Interest shall be completely terminated and shall have no additional
value.  Upon the closing of a purchase under subclause (y) of this paragraph and
upon payment only of the applicable Break-Up Fee, the MBO-CO Profits Interest
shall be completely terminated and shall have no additional value.

 
iii.  
After the end of the thirtieth month following Closing, GCI will have the option
to purchase the AKD Units held by Parent AKD at their Appraised Unit Value as
determined by an independent third party appraiser in accordance with the
procedures specified in the AKD Operating Agreement.  Upon the closing of such
purchase and upon payment of the applicable Break-Up Fee plus the value of the
MBO-CO Profits Interest as determined in the appraisal, the MBO-CO Profits
Interest shall be completely terminated and shall have no additional value.

 
iv.  
“Appraised Unit Value” shall be determined by subtracting all AKD
interest-bearing liabilities from the fair market value of AKD as a going
business and then dividing the result by the number of AKD Units outstanding as
of the date of valuation without the use of any minority discount or control
premium, but with an appropriate adjustment to reflect the value of the MBO-CO
Profits Interest.  The fair market value of AKD as a going business shall equal
the gross cash price, without deduction for any liabilities, liens or
encumbrances, that a seller, willing but not obligated to sell, would accept for
AKD as a going business (including, without limitation, all of AKD’s assets,
business and goodwill), and which a buyer, willing but not obligated to buy,
would pay therefore, free and clear of all liens, encumbrances and liabilities
in a single arm’s length transaction.

 


 
b.  
Parent AKD.

 
i.  
Before the end of the forty-ninth month following the Closing, Parent AKD will
have the option to purchase all AKD Units held by GCI for the Appraised Unit
Value as determined by an independent third party appraiser in accordance with
procedures to be specified in the AKD Operating Agreement.  Parent AKD’s right
to exercise this call option is contingent upon Parent AKD’s or AKD’s
demonstrated financial ability to make such a payment or its demonstrated
ability to find a third party lender to finance payment in full to GCI at the
closing of such sale of AKD Units.

 
ii.  
If Parent AKD exercises the call option set forth in Section 10.b(i), GCI may,
within 7 days of its receipt of written notice thereof, exercise any applicable
call option set forth in Section 10.a (including all accompanying rights with
respect to the MBO-CO Profits Interest), which shall preempt Parent AKD’s right
to utilize the option set forth in Section 10.b(i) above.

 
11.           Put Options.
 
a. Parent AKD.  Any time after the forty-eighth month following Closing, Parent
AKD may elect to sell its AKD Units to GCI based on their Appraised Unit Value
as determined by an independent third party appraiser in accordance with the
appraisal procedures specified in the AKD Operating Agreement.  At the option of
GCI, upon the closing of such a sale and upon payment of the applicable Break-Up
Fee plus the value of the MBO-CO Profits Interest as determined in the
appraisal, the MBO-CO Profits Interest shall be completely terminated and shall
have no additional value.
 
b. GCI.  Beginning with the forty-ninth month following Closing, GCI may elect
to sell its AKD Units to Parent AKD or AKD based on their Appraised Unit Value
as determined by an independent third party appraiser in accordance with the
appraisal procedures specified in the AKD Operating Agreement.  GCI’s right to
exercise this put option is contingent upon Parent AKD’s or AKD’s demonstrated
financial ability to make such a payment or its demonstrated ability to find a
third party lender to finance payment in full to GCI at the closing of such sale
of AKD Units.
 
12.           Transferability.  The AKD Units will not be transferable without
the unanimous approval of the AKD Board committee, except to affiliates who
agree to be bound by the terms and conditions of the AKD Operating
Agreement.  Any indirect transfer by virtue of a change in control of AKD member
will not constitute a transfer of the underlying AKD Units.  The MBO-CO Profits
Interest will not be transferable.
 
13.           GCI Arranged Bridge Loan.  GCI shall, prior to Closing, arrange a
secured bridge loan for AKD of $2.0MM (or at the request of AKD up to $2.5MM as
mutually agreed to by AKD and GCI) which shall be repaid immediately upon the
earlier of the funding of the senior facility described in Section 8 or 90 days
following the Closing.  Interest on the unpaid principal balance of such bridge
loan shall accrue at a rate equal to that variable rate paid by GCI Holdings,
Inc. on its then-existing senior credit facility.  The bridge loan subject to
this Section 13 is in addition to the Interim Capital Loans described in Section
1.a. above.
 
14.           Nonsolicitation of Offers.  Neither Parent AKD nor AKD shall
solicit the sale of its business nor shall it entertain offers from third
parties to purchase its business, from the Effective Date until the Closing, and
for a period of 48 months following the Closing.
 
15.           Capital Calls/Loans by Members.  The AKD Operating Agreement shall
not contemplate any further capital calls or loans by members.  Any requirement
for a   capital call or a member loan shall be the subject of a subsequent
negotiation.
 
16.           Time is of the Essence.  In order to proceed, all parties must
execute this binding Memorandum of Understanding regarding the Transactions no
later than 11:59 p.m.(Central Standard Time) on January 27, 2006, or this
Memorandum of Understanding shall be of no further force or effect.  The parties
shall use all reasonable efforts to close the Transactions as promptly as
practicable after the execution of this binding Memorandum of Understanding.
 
17.           Regulatory Approvals.  The Transactions are subject to all
necessary governmental regulatory approvals.  AKD and Denali shall be
responsible for obtaining all such approvals.  GCI agrees to use all
commercially reasonable efforts to support and assist AKD and Denali in such
efforts.  Should any necessary material governmental approval for any of the
Transactions not be granted, all of the Transactions shall be cancelled, and the
parties shall have no further obligation to proceed to Closing.
 
18.           Expenses.  Each party shall bear its own costs and expenses
relating to this Memorandum of Understanding, the Closing and transaction
documents, and the Transactions, including without limitation, accountant and
attorneys’ fees.
 
19.           Cooperation.  The parties agree to cooperate in good faith in
negotiating and finalizing the purchase and sale agreements, the AKD Operating
Agreement, and all related documents, which shall contain such representations,
warranties, covenants, conditions and indemnifications as are customary for
transactions of this size and nature, and which shall survive the Closing of the
Transactions.  If after good faith negotiations the parties cannot resolve an
issue in any of the final transaction documents, then the matter shall be
submitted to arbitration under Section 22 for resolution in accordance with the
intent of the parties as set forth in this Memorandum of Understanding.
 
20           No Finders’ Fees.  Except to the extent payment may be due to
Falkenberg Capital by AKD, which shall be the sole responsibility of AKD, no
party shall have any obligation to pay any finders’, brokers’ or agents’ fees as
a result of the execution of this Memorandum of Understanding, the related
documents, or the consummation of the Transactions.
 
21.           Confidentiality.  The parties agree that the terms of this
Memorandum of Understanding are confidential and may not be disclosed, except as
may be required by law or as contemplated by the final agreements, and except as
to disclosure to the parties’ boards of managers, boards of directors, investors
whose interests shall be acquired by AKD and/or GCI, advisors and financial
institutions, without the consent of the parties, which shall not be
unreasonably withheld or delayed.  All such persons and parties must be bound to
hold the terms of this Memorandum of Understanding
confidential.  Notwithstanding the foregoing, the parties acknowledge that GCI
will make such disclosures regarding the general terms of the proposed
Transactions as required by the securities disclosure laws, rules and
regulations.  Each party may disclose to its employees the information contained
in the GCI disclosures that are mandated by such securities laws, rules and
regulations.
 
22.           Governing Law; Arbitration.  This Memorandum of Understanding
shall be governed by the laws of the State of Alaska and the Commercial
Arbitration Rules of the American Arbitration Association.  The parties will
attempt in good faith to resolve any controversy or claim arising out of or
relating to this Memorandum of Understanding through discussions between the
senior management of GCI, Denali, and AKD, as applicable.  If these discussions
are unsuccessful, the parties agree that any action asserting a claim by one
party against another party hereto arising out of or relating to this Memorandum
of Understanding shall, on the written notice by one party to the other (as
applicable), be submitted to binding arbitration to be held in Seattle,
Washington.  The parties shall hold an initial meeting within thirty (30) days
from receipt of notice from the requesting party of a request for
arbitration.  Unless otherwise agreed in writing, they will jointly appoint a
mutually acceptable arbitrator not affiliated with either party.  If they are
unable to agree upon such appointment within thirty (30) days of the initial
meeting, the parties shall obtain an odd numbered list of not less than five (5)
potential arbitrators from the Superior Court for the Third Judicial District,
State of Alaska.  Each party shall alternatively strike a single name from the
list until only one name remains, with such person to be the arbitrator.  The
party requesting the arbitration shall strike the first name.  Each party shall
pay one-half (½) of the costs related to the arbitration, unless the
arbitrator’s decision provides otherwise.  Each party shall bear its own costs
to prepare for and participate in the arbitration.  Each party shall produce at
the request of the other party, at least thirty (30) days in advance of the
hearing, all documents to be submitted at the hearing and such other documents
as are relevant to the issues or likely to lead to relevant information.  The
arbitrator shall promptly render a written decision, in accordance with Alaska
law and supported by substantial evidence in the record.  The prevailing party
shall be entitled to recover reasonable attorneys’ fees, costs, charges and
expended or incurred therein, if the arbitrator’s decision so provides.  Failure
to apply Alaska law, or entry of a decision that is not based on substantial
evidence in the record, shall be additional grounds for modifying or vacating an
arbitration decision.  Judgment on any arbitration award shall be entered in any
court of competent jurisdiction.  In any subsequent arbitration, the decision in
any prior arbitration of this Memorandum of Understanding shall not be deemed
conclusive of the rights among the parties hereunder.
 
23.           No Material Adverse Change.  No material adverse change shall have
occurred from the Effective Date through the Closing in AKD’s financial
condition or its business prospects.
 
24.           Risk of Loss.  The risk of loss due to acts of God or other
casualty between the Effective Date and the Closing shall be borne by AKD and
Denali.
 
25.           Specific Performance.  The parties agree that the Transactions are
unique, it would be difficult to calculate the damages that would result from
the failure to Close, and that monetary damages would not be an adequate
remedy.  The parties agree that any party may seek an order for specific
performance from any court of competent jurisdiction to enforce the
Transactions.
 
26.           Former Memorandum of Understanding.  This Memorandum of
Understanding will become effective upon the Effective Date and as of such date,
amends and restates in its entirety the memorandum of understanding dated
effective as of December 4, 2005 among AKD, Denali and GCI, which shall
thereafter become null, void and of no further force or effect.
 


 


 



--------------------------------------------------------------------------------

 
1  Prior the Closing, all AKD Units will be issued to and held by Parent AKD and
the Nominal Interest Holders.
 
2 The AKD Units held by the Nominal Interest Holders shall be redeemed first, so
that following such redemption the Nominal Interest Holders will have no further
membership interests in AKD.

 
 
 

--------------------------------------------------------------------------------

 

The parties’ authorized representatives each hereby execute this Amended and
Restated Memorandum of Understanding as of the Effective Date.
 
Alaska DigiTel,
LLC                                                                                     General
Communication, Inc.
 


 
By: /s/William M. Yandell,
III                                                                           By:
/s/William C. Behnke
Name: William M. Yandell,
III                                                                           Name:
William C. Behnke
 
Its:
President_____________                                                                                     Its:
Senior Vice President__
 
 
 
 
Denali PCS,
LLC                                                                           PacifiCom
Holdings, LLC
 


 
By: /s/William M. Yandell,
III                                                                           By:
/s/William M. Yandell, III
Name: William M. Yandell,
III                                                                           Name:
William M. Yandell, III
 
Its: Chief
Manager________                                                                                     Its:
Chief Manager________
 


 


 
Red River Wireless,
LLC                                                                           Graystone
Holdings, LLC
 


 
By: /s/ William M. Yandell,
III                                                                           By:
/s/J. Michael Keenan
Name: William M. Yandell,
III                                                                           Name:
J. Michael Keenan___
 
Its: Chief
Manager________                                                                                     Its:
Exec. Vice President
 


 

 
 
 

--------------------------------------------------------------------------------

 
